internal_revenue_service department of the treasury number release date index number 280g washington dc person to contact telephone number refer reply to cc tege eb ec-plr-149737-02 date date legend corporation corporation corporation corporation corporation corporation corporation amount amount amount amount amount amount amount amount amount date date percentage percentage percentage dear this letter is in response to your request made through a duly authorize representative and dated date for rulings under sec_280g and sec_4999 of the internal_revenue_code specifically the letter concerns whether the split-off spin-off transaction and merger transaction both of which are described below cause a change in ownership or effective_control of or a change in a substantial portion of assets of corporation in the case of the split-off spin-off transaction or of corporation in the case of the merger transaction plr-149737-02 the split-off spin-off between corporation and corporation will occur first the merger will take place between corporation corporation and corporation corporation was incorporated on date in order to effectuate transaction the split off spin off transaction this transaction some of which has occurred consists generally of a spin-off of subsidiary_corporation sec_2 and from an affiliated_group of which corporation is the parent_corporation has capitalized corporation with certain assets and liabilities in exchange for corporation stock cash and the assumption of certain liabilities additionally corporation will exchange a separate class of voting common_stock of corporation in redemption of all outstanding shares of a special class of corporation stock that immediately prior to the spin off will be held solely by those subsidiaries of corporation that will be transferred to corporation one of the business purposes for this transaction is to facilitate a subsequent tax-free acquisition by corporation in the merger described below with corporation which was incorporated on date a supplemental request for rulings pursuant to sec_355 and sec_368 was filed with another office of the service concerning this merger transaction also as part of this split off spin off transaction corporation expects to distribute corporation common_stock to corporation in exchange for debt security of corporation this common_stock of corporation will be converted in the merger described below into shares of corporation pursuant to the merger agreement corporation will receive shares of nonvoting corporation stock to the extent that the aggregate voting power of corporation stock held by corporation and its affiliates immediately after the merger would exceed percentage the merger transaction this transaction with certain intermediary steps will result in the merger of corporation sec_2 and to form corporation after the merger corporation sec_2 and will each be a wholly owned subsidiary of corporation at the time of the transactions corporation will have outstanding shares of common_stock equal to amount as well as outstanding options for a further amount shares corporation will have outstanding shares of common_stock equal to amount as well as outstanding options for a further amount shares of common_stock once the merger is completed corporation shareholders will hold approximately amount shares of common_stock in corporation with a further amount options a greater than percent interest in corporation corporation shareholders will hold approximately amount shares in corporation with a further amount options a less than percent interest in corporation after the completion of the merger the board_of directors of corporation will consist of plr-149737-02 amount members corporation and corporation will each designate an equal number of directors and the remaining directors will be designated by the two companies jointly sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change in the ownership or effective_control of the corporation or in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals or exceeds an amount equal to three times the base_amount sec_280g of the code provides that all members of the same affiliated_group as defined in sec_1504 determined without regard to sec_1504 should be treated as one corporation for purposes of sec_280g sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_1_280g-1 of the proposed income_tax regulations q a sec_27 sec_28 and sec_29 published in the federal_register on date fed reg big_number and again on date fed reg big_number which may be relied upon for changes of ownership or control occurring prior to date provides guidance concerning when a corporation will be considered to have undergone a change in ownership or effective_control or a change in the ownership of a substantial portion of its assets hereinafter a reference to these q a’s will be to both the q a’s published in and to those in q a a provides that a change in the ownership or control of a corporation occurs on the date that any one person or more than one person acting as a group acquires ownership of stock of the corporation that together with stock held by such person or group possesses more than percent of the total fair_market_value or total voting power of the stock of such corporation q a b provides that persons will not be considered to be acting as a group merely because they happen to purchase or own stock of the same corporation at the same time or as a result of the same public offering however persons will be considered to be acting as a group if they are owners of an entity that enters into a merger consolidation purchase or acquisition of stock or similar_business transaction with the corporation q a c provides that sec_318 shall apply in determining stock ownership example of q a deals with a corporate merger there corporation p merged into corporation o and the shareholders of p received o stock in exchange for their p plr-149737-02 stock the example concludes that because p shareholders received a greater than percent interest in o o experienced a change in ownership by implication the example concludes that p did not experience such a change q a a provides in part that a change_of effective_control of a corporation is presumed to occur on the date that either any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons ownership of stock of the corporation possessing percent or more of the total voting power of the stock of such corporation or a majority of the members of the corporation's board_of directors is replaced during any 12-month_period by directors whose appointment or election is not endorsed by a majority of the members of the corporation's board_of directors the presumption of q a a and may be rebutted by establishing that the acquisition or acquisitions of the corporation's stock or the replacement of the majority of the members of the corporation's board_of directors does not transfer the power to control directly or indirectly the management and policies of the corporation from any one person or more than one person acting as a group to another person or group q a c contains the same language as q a b concerning when persons will be considered to be acting as a group q a d contains the same language as q a c concerning the application of sec_318 q a provides that a change in the ownership of a substantial portion of a corporation's assets occurs on the date that any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons assets from the corporation that have a total fair_market_value equal to or more than one third of the total fair_market_value of all of the assets of the corporation immediately prior to such acquisition or acquisitions for this purpose a transfer of assets by a corporation is not treated as a change in the ownership of the assets if the corporation transfers the assets to an entity in which immediately_after_the_transfer the shareholders of the corporation own a greater than percent interest by value or voting power see q a b and example of q a d q a c contains the same language as q a c concerning the application of sec_318 viewing the split-off spin-off and the merger as two separate transactions after the split-off spin-off corporation will have transferred to corporation certain assets these assets are assumed to have a value greater than one-third of the value of corporation 1's assets including subsidiary corporations that are part of its affiliated_group corporation will therefore have surrendered ownership of a substantial portion of its assets as described in q a a however corporation shareholders will own over of the stock of the entity to which ownership of those assets has passed corporation thus according to q a b and and example of q a d this transfer will not be considered a change in ownership of a substantial portion of the assets of corporation for purposes of sec_280g q a’ sec_27 and sec_28 will not apply to this transaction because corporation will not have departed with any of its stock plr-149737-02 and because there will be not be a change in the composition of corporation 1's board_of directors as a result of the transaction q a’ sec_27 and sec_28 do not apply to the corporation stock transferred to corporation because that stock comprises less than percent and less than percent of corporation 1‘s outstanding_stock by voting power and value in the case of q a and by voting power in the case of q a after the merger corporation will have surrendered its stock in exchange for corporation stock according to q a this would result in a change_of_ownership of corporation however the former shareholders of corporation will own after the merger greater than of the stock of corporation according to example in q a this would imply that corporation does not undergo a change_of control corporation however will experience such a change after the merger the former shareholders of corporation will hold approximately percentage of corporation the former shareholders of corporation will hold approximately percentage of the shares of corporation an amount less than but greater than for purposes of determining the percentage of corporation that after the exchange will be held by corporation sec_2 and the corporation stock owned by shareholders of corporation and the corporation stock held by shareholders of corporation prior to the transactions is ignored the merger will result constructively in an acquisition of greater than of corporation 2's stock by more than one person acting as a group as described by q a under this q a this creates a presumption that there is an effective change_of control however this presumption may be rebutted by factors which show that the merger will not cause a transfer of the power to control the management of corporation directly or indirectly to another person or group after the merger former shareholders of corporation will hold greater than of the shares of corporation the board_of directors for corporation will be chosen jointly by corporation whose shareholders are also the shareholders of company and corporation therefore the merger will not cause a transfer of the power to control the management of corporation directly or indirectly to another person or group and corporation will not undergo a change in effective_control pursuant to the merger between corporation and corporation none of the assets of corporation will have changed hands thus there will be no change in the ownership of a substantial portion of the assets as described in q a based on the foregoing facts and representations we rule as follows the split-off spin-off will not cause a change in ownership a change in effective_control or a change in the ownership of a substantial portion of the assets of corporation the provisions of sec_280g and sec_4999 will not apply to any payments plr-149737-02 made contingent upon the split-off spin-off from corporation or corporation to or for the benefit of the employees former employees or service providers of corporation corporation or their respective subsidiaries the merger will not cause a change in ownership a change in effective_control or a change in the ownership of a substantial portion of the assets of corporation corporation however will undergo a change in control the provisions of sec_280g and sec_4999 will not apply to any payments made contingent upon the merger by corporation or corporation to or for the benefit of the employees former employees or service providers of corporation corporation or their respective subsidiaries except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any item of any transaction or item discussed above this ruling is provided only to the taxpayers who requested it sec_6110 provides that it may not be cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant sincerely robert b misner senior technician reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes cc
